Title: From Thomas Jefferson to John Redman Coxe, 25 January 1801
From: Jefferson, Thomas
To: Coxe, John Redman



Dear Sir
Washington Jan. 25. 1801.

I have recieved your favor of the 17th. inst. informing me that the American Philosophical Society had been pleased again to appoint me to the Presidency of that institution, and by an unanimous vote. for this mark of the confidence of the society, as dear to me as it is honorable, I pray you to convey to them my humble acknolegements, and a renewal of the assurances of my devotion to their service. I had believed the interests of the society would have been better consulted by the appointment of a President more at hand to perform the duties of his station, and had taken the liberty to express that opinion in a letter to one of the respectable Vice presidents. they have decided on a different course, and have imposed on me a higher obligation, by an attention to such services as may be rendered in absence, to make up for those which that absence prevents.
I pray you, Sir, to accept my thanks for the politeness of your communication, and assurances of my high consideration & respect.

Th: Jefferson

